Citation Nr: 0408827	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  97-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral hearing loss.

3.  Entitlement to an effective date earlier than April 13, 
1995, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two RO rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland 
California.  The first, dated in September 1996, granted 
service connection for PTSD, effective April 13, 1995, and 
rated the condition as 10 percent disabling.  The rating has 
since been increased to 30 percent, effective April 13, 1995.  
The veteran seeks a higher initial rating and an earlier 
effective date.  

The second RO rating decision on appeal, dated in December 
2001, granted service connection for bilateral hearing loss, 
effective April 13, 1995, and assigned a noncompensable (zero 
percent) initial rating.  The initial rating has since been 
increased to 10 percent.  The veteran seeks a higher initial 
rating.  The RO indicated that this issue was not on appeal 
in a December 2003 letter to the veteran, for the reason that 
no substantive appeal had been received.  However, the RO 
appears to have overlooked its receipt of a May 2003 hand-
written substantive appeal from the veteran, received in 
response to the April 2003 Statement of the Case addressing 
the issue of the initial rating for service-connected 
bilateral hearing loss.   There is no written withdrawal of 
the veteran's May 2003 substantive appeal on this issue, see 
38 C.F.R. § 20.204.  In February 2004, the representative 
submitted further written argument on the issue, in lieu of a 
VA Form 646.

In correspondence received in March 2004, the veteran raised 
the issues of entitlement to service connection for paranoid 
schizophrenia, and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  These matters are referred to the RO 
for appropriate action.  

Also in correspondence received in March 2004, the veteran 
requested "retroactive compensation back to 1978, when vet. 
first applied for V.A. benefits."   The veteran's 
contentions in this regard are not specific enough to give 
rise to a claim for compensation or pension benefits.  
Documentation in the claims file indicates that the veteran 
was denied non-service-connected pension benefits during the 
1978 time frame.  

The veteran has recently contended that he is denied due 
process of law because there are no attorneys who represent 
veterans in proceedings for VA benefits.  There are attorneys 
in the United States who represent claimants before VA.  The 
Board suggests that the veteran contact the Court of Appeals 
for Veterans Claims Bar Association, in Washington, D.C., for 
assistance in locating and hiring a private attorney to 
assist him in this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In correspondence received in March 2004, the veteran 
requested a Travel Board hearing.  The request was received 
within 90 days of the February 2004 certification of the 
appeal to the Board.  See 38 C.F.R. § 20.1304 (2003).  Given 
the expressed intent of the veteran, the Board concludes that 
this case must be returned to the RO to arrange such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



